DETAILED ACTION


Examiner Reason for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Moerkebjerg US PG-Pub 2012/0128163 fails to teach rejecting inherent noise of two microphone by determining a measurement of correlation between a first and second microphone a signals from a sound signal from a surroundings; rejecting inherent noise of at least one of the first microphone or the second microphone in the first or second microphone signal on a basis of the measure of correlation; and determining at least one parameter selected from the group consisting of a wanted signal level, a power spectral density, a noise level, and a noise power variable for the first microphone signal and/or for the second microphone signal; and controlling a rejection of the inherent noise of the microphone arrangement on a basis of at least one of the signal parameters, and rejecting the inherent noise of the microphones by way of Wiener filter; using the wanted signal level and/or the power spectral density or using the noise level and the noise power variable as input variables for the Wiener filter; and applying the Wiener filter to at least one of the first microphone signal or the second microphone signal in dependence on the measure of correlation, such function or combination of the function in light of the claim as a whole is not taught, suggested and made obvious by any of the prior art of record.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519. The examiner can normally be reached M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/Primary Examiner, Art Unit 2654